—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Supreme Court erred in denying the motion of defendant, City of Buffalo (City), for summary judgment dismissing the complaint. Plaintiffs presented no proof that the City had prior written notice of the allegedly defective sidewalk where plaintiff Estelle Amabile fell, as required by section 362 of the City Charter (see generally, Poirier v City of Schenectady, 85 NY2d 310, 313-314). Plaintiffs’ contention that constructive notice may serve as a substitute for prior written notice lacks merit (see, Deans v City of Buffalo, 181 AD2d 1015). (Appeal from Order of Supreme Court, Erie County, Cosgrove, J.— Summary Judgment.) Present — Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.